Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 5 April 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia, April 5th. 1794.

The Secretary of State has the honor of inclosing for the consideration of the Secretaries of the Treasury and of War and the Attorney General of the United States, the papers in the case of the British Ship William, a prize to a French vessel of war. The Secretary of State is of opinion, that it is not proved, that she was taken within the protection of our Coasts, and therefore that she ought to be delivered up to the Captors.
